   8:17-cr-00039-LSC-MDN Doc # 54 Filed: 04/17/20 Page 1 of 2 - Page ID # 158



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                         Plaintiff,                                          8:17CR39

         vs.
                                                               ORDER ON APPEARANCE FOR
LAWRENCE A. SMITH,                                           SUPERVISED RELEASE VIOLATION

                         Defendant.


        The defendant appeared before the Court on April 17, 2020 regarding Amended Petition for
Offender Under Supervision [46].       Jeffrey Thomas represented the defendant.          Michael Norris
represented the government. The defendant was advised of the alleged violation(s) of supervised
release, right to retain or appointment of counsel, and any right to a preliminary hearing in accordance
with Federal Rule of Criminal Procedure 32.1(a)(3).
        The government made an oral motion to dismiss Petition for Offender Under Supervision [29].
The government’s oral motion to dismiss Petition for Offender Under Supervision [29] is granted
without objection.
        The defendant requested a preliminary hearing which was held. Fed. R. Crim. P. 32.1(b)(1).
The court finds probable cause to believe the defendant has violated one or more conditions of
supervised release as alleged in the petition and the defendant should be held to answer for a final
dispositional hearing. Fed. R. Crim. P. 32.1(b)(1)(C). The defendant shall appear personally for a final
dispositional hearing before Senior U.S. District Judge Laurie Smith Camp in Courtroom No. 2, Roman
L. Hruska U.S. Courthouse, 111 South 18th Plaza, Omaha, Nebraska, at 9:00 a.m. on July 9, 2020.
Fed. R. Crim. P. 32.1(b)(1)(C).
        The government moved for detention based upon risk of flight. The defendant requested a
detention hearing which was held. The court finds that the defendant failed to meet his burden to
establish by clear and convincing evidence that he will not flee or pose a danger to any other person
or to the community. Fed. R. Crim. P. 32.1(a)(6); 18 U.S.C. § 3143(a)(1). The government’s motion
for detention is granted as to risk of flight and danger and the defendant shall be detained until further
order of the Court.
        The defendant shall be committed to the custody of the Attorney General or designated
representative for confinement in a correctional facility and shall be afforded a reasonable opportunity
for private consultation with defense counsel. Upon order of a United States court or upon request of
an attorney for the government, the person in charge of the corrections facility shall deliver the
defendant to the United States Marshal for an appearance in connection with a court proceeding.
8:17-cr-00039-LSC-MDN Doc # 54 Filed: 04/17/20 Page 2 of 2 - Page ID # 159




   IT IS SO ORDERED.


   Dated this 17th day of April, 2020.

                                             BY THE COURT:

                                             s/ Susan M. Bazis
                                             United States Magistrate Judge




                                         2
